Citation Nr: 0839682	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-38 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for dizziness, claimed as 
secondary to a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to September 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In an August 2008 decision, the Board remanded the veteran's 
claim to afford the veteran a personal hearing at the St. 
Louis RO, which he requested in his November 2005 substantive 
appeal.  Subsequently, in a September 2008 Report of Contact, 
the veteran's representative conveyed that the veteran wished 
to withdraw his request for a local RO hearing.  As the 
veteran's hearing request has been withdrawn, the Board's 
August 2008 remand order has become moot.  Therefore, the 
Board finds that to the extent possible, its August 2008 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have dizziness that is 
causally or etiologically related to active military service, 
to include a head injury during service.




CONCLUSION OF LAW

The veteran's dizziness was not incurred in or caused by 
active military service, to include a head injury during 
service.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in February 2004.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
private treatment records pertinent to the years after 
service.  The Board also acknowledges the veteran's 
representative's argument in his August 2008 statement that 
there has not been a search for hospital records for 
Blytheville Air Force Base Hospital or Millington Naval 
Hospital.  However, a review of the veteran's claims file 
shows that the veteran's complete clinical records appear to 
be associated with the veteran's service medical records; 
therefore, an additional search for these records is 
unnecessary.  Additionally, the veteran was afforded a VA 
examination in September 2004.  The Board, therefore, finds 
that the VCAA duty to assist has also been satisfied. 




LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for dizziness, 
claimed as secondary to a head injury.  Although a February 
1969 service medical record does note that the veteran 
experienced some dizziness after a motor vehicle accident in 
December 1968, the veteran's neurological system was noted to 
be clinically normal at that time.  Furthermore the remainder 
of the veteran's service medical records, dated through 
September 1977, are negative for any complaints, diagnosis or 
treatment of dizziness.

Moreover, the medical evidence of record does not show that 
the veteran sought treatment for dizziness immediately 
following his period of service or for many years thereafter.  
In fact, the first reference to dizziness in the veteran's 
medical records is not until February 2004.  Therefore, the 
Board finds that dizziness did not manifest during service, 
nor is it related to the veteran's head injuries caused by 
the December 1968 motor vehicle accident during service.

With regard to the decades-long evidentiary gap, between 
active service and the earliest manifestations of dizziness, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first symptoms of dizziness is itself evidence which 
tends to show that dizziness did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that dizziness 
manifested during service or was caused by the veteran's head 
injuries during service, the medical evidence of record does 
not link the veteran's current dizziness to his head injuries 
or any other event during military service.  In this regard, 
the veteran underwent a VA examination in January 2005.  The 
VA examiner found that the veteran's current dizziness and 
balance problems were unlikely to be caused his skull 
fracture which he had in 19[68], because the veteran had been 
doing fairly well until 3 to 4 years ago.  The examiner also 
reported that the veteran is noted to have peripheral 
neuropathy, and that it was possible that some of his balance 
problems may be due to his peripheral neuropathy.  A separate 
VA examination for diabetes mellitus and peripheral 
neuropathy, performed in September 2004, again noted that the 
veteran's problems with his balance were caused by his 
peripheral neuropathy. 

The Board also notes a February 2004 private neurological 
consultation.  Although the private examiner found that the 
veteran's recurrent dizziness and disequilibrium may be 
vestibular in origin, he did not relate these conditions to 
the veteran's service or his head injuries during service.  

Thus, the only evidence linking the veteran's dizziness to 
his service is his own contentions.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  The Board observes that in a 
November 2005 statement, the veteran specifically stated that 
he felt his dizziness was secondary to his head injury during 
service.  Regarding the veteran's statements that he has 
experienced dizziness during and after service, the Board 
acknowledges that he is competent to testify what he 
experienced, i.e. he is competent to testify that he felt 
dizzy or lost his balance during and after service.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).

However, while the veteran can testify to experiencing 
dizziness, the veteran, as a lay person, is not competent to 
testify that his dizziness was caused by his military 
service, to include his head injuries during military 
service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

In addition, the Board notes that the veteran's claim for 
service connection for dizziness appears to be premised on a 
theory that his dizziness is "secondary" to the head 
injuries he suffered during active service as a result of a 
motor vehicle accident in December 1968.  The RO used the 
word "secondary" in phrasing the issue in the statement of 
the case (SOC), and it also provided the veteran with notice 
of section 3.310(a) in the SOC.  Concerning this, the Board 
notes that the term "secondary" has a specific meaning with 
regard to claims for service connection for a disability.  
That is, service connection may be established on a 
"secondary" basis for a disability which is proximately due 
to or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

However, in this case, the veteran is not service-connected 
for a head injury.  Therefore, the veteran fails to meet the 
second element of the test required for establishing 
secondary service connection.  As such, secondary service 
connection for dizziness, claimed as due to a head injury 
during service, is barred by law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (holding that when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits must be denied because of the absence of legal 
merit).  

More importantly, however, the Board notes that despite the 
use of the word "secondary" in this case, to the extent 
that the veteran claimed that current dizziness is a 
disability that resulted from the injury to his head in 
service, this would be a claim for "direct", not 
"secondary", service connection.  "Direct" service 
connection may be established for a current disability that 
is the result of a disease or injury, such as a head injury, 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
"Secondary" service connection may be established for a 
current disability that is the proximate result of a 
service-connected condition.  38 C.F.R. § 3.310.

In summary, the record contains no competent medical evidence 
linking the veteran's dizziness to his military service or 
his head injuries during military service.  Therefore, the 
Board concludes that the veteran is not entitled to service 
connection for dizziness because the competent medical 
evidence does not reveal a nexus to an in-service event, to 
include the December 1968 motor vehicle accident, and the 
veteran's subsequent dizziness.  Absent such a nexus, service 
connection may not be granted.  38 C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for dizziness, claimed as secondary to a head 
injury.  Because the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for dizziness, claimed as secondary to a head 
injury, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303.




ORDER

Entitlement to service connection for dizziness, claimed as 
secondary to a head injury, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


